Citation Nr: 1014190	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-16 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than August 3, 2006, 
for grant of a 10 percent rating for a right calf gunshot 
wound scar.  



REPRESENTATION

Appellant represented by:	W.R. Bosley, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from May 1968 
to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that in pertinent part granted service connection 
and an initial 10 percent rating a right calf gunshot wound 
scar effective from August 3, 2006.

In January 2009, the Veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1. The RO denied a claim for an increased rating for the 
right lower extremity in an April 1971-issued rating 
decision.

2. The Veteran did not appeal the April 1971-rating decision 
and it became final.  

3.  The Board has found no clear and unmistakable error (CUE) 
in a December 1970 decision that reduced a gunshot wound 
rating to 30 percent. 

3. The RO received the Veteran's claim for an increased 
rating for the right lower extremity on November 19, 2002. 

4.  No medical evidence dated between November 19, 2001, and 
November 19, 2002, reflects treatment for the right lower 
extremity 


CONCLUSION OF LAW

The criteria for an earlier effective date of November 19, 
2002, for a 10 percent rating for a right calf gunshot wound 
scar are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (o) 
(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his attorney of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice that an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The claimant challenges the effective date assigned following 
the grant of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided in the SOC 
and SSOC concerning the assignment of effective dates is 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and Social Security Administration records 
identified by the claimant.  Neither the claimant nor his 
attorney has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

In June 1970, the RO granted service connection for residuals 
of a right calf gunshot wound and assigned an initial 50 
percent convalescence rating.  This rating was followed by a 
30 percent rating assigned in a December 1970 rating 
decision.  The Veteran did not appeal that rating.  He did, 
however, in January 1971, submit a letter from his private 
physician requesting an additional rating and examination for 
anxiety secondary to the right leg gunshot wound and residual 
pain.  In an April 1971-issued rating decision, the RO denied 
an increased rating for the gunshot wound of the right leg.  
No appeal was received and that decision became final.

In October 2002, the Veteran requested a copy of the claims 
file and noted that the reason for the request was, 
"Presentation of service-connected disability claim."  No 
mention was made of the nature of this claim, however, and 
the Veteran's mere request for a copy of the claims file is 
not in itself a claim for an increase.  

On November 13, 2002, the RO received new claims from the 
Veteran.  He requested service connection for right peroneal 
nerve injury and he claimed that clear and unmistakable error 
(hereinafter referred to as CUE) had been committed in a 
December 1970-issued rating decision.  Concerning the CUE 
claim, the Board eventually denied that claim in July 2006.  
The Veteran did not appeal the Board decision.  Thus, it 
became final.  

On November 19, 2002, the RO date-stamped the receipt of 
several new submissions from the Veteran's attorney.  Among 
the submissions is a letter dated October 28, 2002, wherein 
the attorney states, "Please consider this a claim for 
increase [emphasis in original] in his service-connected 
disabilities,..."  Inexplicably, the RO did not process this 
as a claim for an increased rating.

In December 2006, the Veteran's attorney sent another letter 
to the RO reminding them that the Veteran has been awaiting a 
decision on his claim for an increased rating for the right 
lower extremity gunshot wound that he had submitted in 
November 2002.  

In June 2007, the RO issued a rating decision that denied an 
increased rating for the right lower extremity gunshot wound 
but did grant a separate 10 percent rating for the residual 
scars of that wound.  The RO assigned an effective date of 
August 3, 2006, for service connection and the 10 percent 
rating.  

In his NOD, the Veteran pointed out that his claim for an 
increase had been pending since November 2002.  Because the 
April 1971-issued rating decision became final, the only 
evidence that may be considered in this claim is evidence 
received since that decision.  Indeed, the Veteran had 
clearly requested an increased rating in November 2002 and 
the RO received that claim on November 19, 2002.  Thus, 
November 19, 2002, is established as the date of RO receipt 
of the claim.  

The next question is whether an increase in disability was 
factually ascertainable within the one year period prior to 
November 19, 2002. 

None of the private or VA medical evidence is dated between 
November 19, 2001, and November 19, 2002.  Therefore, an 
increase in disability prior to November 19, 2002, was not 
factually ascertainable from the available medical records.  
The next question is what is the date of VA receipt of the 
claim for an increase.  38 C.F.R. § 3.400 (o) (2) (earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim). 38 C.F.R. § 3.400(o) (2).  

As noted above, it is clear that the RO received a claim for 
an increase on November 19, 2002, and it is clear that this 
claim remained pending until the RO issued a decision on the 
issue in April 2007.  

While the November 2002 claim for an increase did not specify 
exactly what symptoms were being experienced, the Veteran 
need not supply this much detail in a claim for an increase.  
In November 2002, the only service-connected disability that 
existed was the right calf gunshot wound, thus, ambiguity was 
not present.  As noted above, under 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 (b) (2), the date of VA's receipt of the 
claim for an increase controls the effective date for a 10 
percent rating for the right calf gunshot wound scar. 

After considering all the evidence of record, the Board finds 
that the evidence favors an effective date of November 19, 
2002, for assignment of a 10 percent rating for gunshot wound 
scars of the right lower extremity.  The claim is therefore 
granted.  


ORDER

An earlier effective date of November 19, 2002, for service-
connection and assignment of a 10 percent rating for a right 
lower extremity gunshot wound scar is granted, subject to the 
laws and regulations governing payment of monetary benefits.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


